Case 13-50530-CSS   Doc 772-26   Filed 08/21/20   Page 1 of 17




 Exhibit 135
                Case 13-50530-CSS            Doc 772-26     Filed 08/21/20     Page 2 of 17




From: T. Mike Riggs [tmriggs@iequitypartners,com]
Sent: Tuesday, July 20, 2010 7:24 PM
To: Derex Walker; Mark J Gendregske" Allied Systems Holdings
Cc: Theo Ciupitu'; 'Bob Griffin'; 'Mike Testman'; 'Greg May'; 'Bond, Wayne - Womble'; 'Austin,
                      Jesse': 'JeffZolkin'
Subject: CONFIDENTIAL- Letter of Intent from Jack Cooper for the Acquisition of Allied Systems
                       Holdings, Inc. 7-21-10
Attachments: Allied LOI from Jack Cooper 7-20-10.doc; Allied Settlement Agrmt 7-20-10.doc



Derex and Mark:

As requested by the Teamsters, I have attached an LOI for your review. Given the pending litigation between
our companies, we are not willing to share the details and names of our financing sources until after we have
executed a mutually acceptable LOI and settlement agreement. However, I believe your firm has experience
with Global Hunter Securities and Jeff Zolkin (who is copied here). They can vouch for the high confidence
level regarding our ability to raise the necessary financing in a short time frame,

As always, feel free to call me directly at any time.

Mike Riggs
Chairman
Jack Cooper Holdings
Always striving to be the best...
Cell 262-496-5440
Email mriaas(%iackcooDe_r,com
Website www.jackcooper.com
Fax 770-200-2672




Confidential YUCAIPA709758
                       Case 13-50530-CSS                 Doc 772-26          Filed 08/21/20             Page 3 of 17




                                                                                                            Formatted: Font color: Black, Highlight
                                    Jac?i_^oojler_!?pylns? ^^
                                      2345 Grand Boulevard, Suite 400
                                       Kansas City, Missouri 64108


                                                                                       July 20, 2010

          CONTTOENTIAL

          Mr. Mark J. Gendregske
          CEO and President
          Allied Systems Holdings, Inc.
          2302 Parklake Drive, Building 1 5, Suite 600
          Atlanta, Georgia 30345

          Mr. Derex WaUcer
          Chairman
          The Yucaipa Companies, LLC
          9130 West Sunset Boulevard
          Los Angeles, California 90069

                 Re; Letter of Intent


          Gentlemen:


                 We at Jack Cooper Holdings LLC, a Delaware limited liability company f'Jack
          Cooper'"), subject to the provisions of this Letter of Intent (t'LOI"\ are interested in
          acquiring subalantially all of the assels of Allied Systems Holdings, Inc., a Delaware
          corporation (Allied Systems ), and its direct and indit'ect subsidiaries (together with
          Allied Systems, "Allied" or "Seller"). The purpose of this LOI is to set forth certain
          nonbmding understandings and bmding agreements between Jauk Cooper, on behalf of
          itself and one or more entities lo be formed (collectively, "Buyer"), and Seller with
          respect to Buyer's possible purchase (the "Transaction") of substantially all of the assets
          of Allied through a sale under Section 363 of Title 11 of the United States Code (the
          "Manlu-yptcy Code").


                 We believe we have the appropriate fmancing and operational plans to restore
         Allied to profitability. For the last five (5) months, we have been working with Global
         Hunter Securities, LLC ("GHS") on recapitalizing our own company and are Hearing
         completion of this process. Consequently, the timing of this Transaction is ahnost perfect
         because we expect to be able to complete a tack-on financing to our recapitalization
         financing to consummate the Transaction in a fairly short order. Furthermore, our
         operational expertise has proves effective at both Active Transportation Company LLC
         and Jack Cooper Transport Company, Inc., and we believe we will be able to implement
         that same type of turnaround at Allied.




Confidential                                                                                                             YUCAIPA709759
                    Case 13-50530-CSS                  Doc 772-26          Filed 08/21/20           Page 4 of 17




         Letter of Intent
         July 21,2010
         Page 2


                  Jack Cooper is providing this LOI to Seller and the holders of a majority of
         Seller's equity securities, junior secm-ed debt, and senior secured debt (collectively,
         "Yucaipa") on the basis that once fully executed by all parties. Seller and Yucaipa will
         allow Buyer and its financing sources to proceed with confirmatory due diligence in a
         prompt and expeditious manner to obtain the necessary financing to complete the
         Transaction, Any fmal and binding agreement would require execution by Seller and
         Buyer of a mutually acceptable definitive asset purchase agreement (the "Definitive
         Agreement") and fhe approval of bankruptcy bid procedures (the "Bidduii
         Procedures'"!, the entry of an order by the United States Bankruptcy Court fca- the
         Northern District of Georgia, Atlanta Division (the "Bankruptcy Court") approvmg the
         Transaction, and other related and ancillary agreements and documents (together with the
         Definitive Agreement, the "Definitive Documents").


                  The following Sections of this LOI numbered 1 through 6 (collectively, the
         "Nonbindinff Provisions") reflect the nonbinding understanding of the parties hereto.
         The Nonbmding Provisions do not create or constitute any legally binding or enforceable
         obligation between the parties hereto, and no party hereto shall have any liability to the
         other parties with respect to the consummation of the Transaction or any of the
         Nonbinding Provisions. Any obligations of the parties to consummate a Transaction.
         shall be subject in all respects to the satisfactory completion of due diligence as
         determined by Buyer and its financing sources in their sole and absolute discretion, and
         the negotiation, execution, and delivery of the Defmitive Documents.


         1. Structure of Transaction. The exact structure of, and the assets to be acquired with
             respect to, the Transaction will be subject to fui'ther due diligence and negotiations.
               However, Buyer anticipates purchasing substantially all of the assets of Seller,
               including, willioul limitation, all real, personal, tangible, intangible, and other
               property of all types and description, free and clear of all Eens, claims, and other
               encumbrances, pursuant to a sale under Section 363 of fee Banbnptcy Code (the
               "Bankruptcy Process"). In addition. Buyer would expect to have Seller assign
               certain customer contracts, supply agreements, leases, license agreements, and other
               executory contracts, which executory contracts would be designated by Buyer in its
               sole and absolute discretion. Except as specifically agreed upon and designated by
               Buyer in the Definitive Documents as part of the Total Consideration, Buyer would
               not assume or otherwise be responsible for any indebtedness, trade payables, or other
               liabilities or obligations of Seller or its bankruptcy estate whatsoever, contingent or
               otherwise.

         2. Total Consideration. The total consideratioiL (the "Total Consideration") would be
               comprised of;

                  (a) an amount equal to One Hundred Million U.S. Dollars ($100,000,000.00),
                      payable in cash at closmg;




Confidential                                                                                                       YUCAIPA709760
                       Case 13-50530-CSS                 Doc 772-26            Filed 08/21/20            Page 5 of 17




          Letter of Intent
          July 21, 2010
          Page 3




                   (b) Fifty Million U.S. Dollars ($50,000,000.00) in form of preferred equity in
                      Jack Cooper, with a redemption right exercisable on the fifth (5 ) anniversary
                      of Ihe closing of the Transaction and accruing a preferred return of seven
                      percent (7%) per year, provided that such preferred equity would be preferred
                      only with respect to distribution and would not carry' any voting rights,
                      consent rights, or other similar rights, preferences, or privileges; and


                   (c) the assumption of certain designated liabilities deemed critical to the
                      operations of AUied ay determined by Buyer in its sole and absolute
                      discretion.


          3. Sienme and Closing. We would propose to enter into the Definitive Documents as
               soon as practicable following the completion of due diligence. We would expect it
               would take no longer than 45 days from the date of execution of this LOI to obtain a
               fmancmg commitment to finance the Transaction, and the Banlanptcy Process would
               commence shortly thereafter and be expected to take no longer than an additional
               sixty (60) days,

               Given the fact that AlUed and Jack Cooper are major competitors and are involved in
               litigation. Jack Cooper is not com+ortable sharing the specific details of its
               recapitalization financing or the tack-on financing that would fmance the Transaction.
               However, upon execution of this LOI, Buyer would provide certain evidence of its
               securing financing for its recapitalization. Furthermore, GHS would verify that the
               recapitalization funding is on track to close in August 2010 and that the lenders
               thereuf have all indicated thai that they would be willing to provide additional
               funding via tack-on financings for related acquisitions like the Allied acquisition. We
               recognize that, at any hearing at the Bankruptcy Court to approve the Transaction,
               Jack Cooper will be requu-ed to demonstrate its fmancial ability to close the
               Transaction. We also understand that the Definitive Documents, upon execution,
               may not be conditional upon financing.


          4. CLysini; Conditions and Due DiUnencc. Our estimation of the Total Consideration
              is based upon our understanding at this time of the enteqmse value of Allied, and is
               subject to, among other things: (a) satisfactoiy completion of due diligence,
               including, but not limited to, business, legal, financial, accounting, tax,
               environmental, regulatory, customer, supplier, intellectual property, and HR due
               diligence; (b) negotiation and execution of the Definitive Documents; (c) die receipt
               of all necessary consents (mcluding, without limitation, from lenders and customers)
               and regulatory and other approvals; (d) the entry of a final non-appealable order of
               the Bankruptcy Court approving &e Transaction pursuant to Bankruptcy Code
               Section 363 in a form. acceptable to Buyer and to be attached to the Definitive
               Agreement; (e) the continued operation of Seller in. the ordinary course of business;




Confidential                                                                                                        YUCAIPA709761
                    Case 13-50530-CSS                   Doc 772-26           Filed 08/21/20            Page 6 of 17




         Letter of Intent
         My 21,2010
         Page 4


               (f) the taking of various actions by Seller and its Board of Direutors, stockholders,
               and creditors necessary to approve and facilitate the completion of the Transaction;
               (g) Buyer's receipt of qualified legal and financial opinions as determined in its sole
               and absolute discretion; (h) Buyer hav'mg secured adequate financing to consummate
               the Transaction on terms acceptable to it in its sole and absolute discretion; and (i) the
               absence of any material adverse change in Seller's business, fmancial condition,
               prospects, assets, or operations,


         5. Employee Hiring, Certain of Seller's employees and management might be offered
             employment in the same or substantially similar roles to be determined by Buyer
               prior to the closing. Any "golden parachute" arrangements, pension benefits, or other
               significant employee contracts or obligations that may exist between management and
               Seller arc to be cancelled or settled (without payment from Buyer) prior to closing
               and would not be future liabilities ofBuyer.

         6. Consents. Buyer and Seller would cooperate with each other and proceed, as
             promptly as is reasonably practicable following the execution of the Defmitivc
               Documents, to prepare and file any governmental notifications required by any laws
               or regulations, to seek to obtain all other necessary consents and approvals from third
               parties (including consent of the lenders and customers of Seller), and to endeavor to
               comply with all other legal or contractual requirements for, or preconditions to, the
               consummation of the Transaction.

               Upon execution by the parties hereto of this LOI, the following Sections numbered 7
         through 17 (collectively, the "Binding Provisions") shall constitute the legally bmdiag
         and enforceable agreements of the parties hereto in recognition of the significant costs to
         be borne by each in pursuing the Transaction and further in consideration of their mutual
         undertakings as to the matters described herein,

         7. Exclusivity. Seller and Yucaipa acknowledge that Buyer has spent and will contmue
             to spend considerable time and has incurred and will continue to iacur substantial
               costs and expenses in connection with its due diligence investigation, drafting and
               negotiating this LOI and the Defautive Documents, and considering the entering into
               the Transaction. Accordingly, Seller- and Yucaipa agree that, from the date hereof
               through the earlier of (a) November 30, 2010 and (b) the entry of an acceptable order
               by the Bankruptcy Court approving fhe Bidding Procedures (the "Excluswitv
               Period"), neither SeUer ncr Yucaipa shall, and each shaU cause its Representatives
               not to, directly or indirectly, (i) enter into or continue any discussions or negotiations
               with respect to, agree to, approve, recommend, or enter into any agreement or any
               understanding with respect to, or solicit, initiate, encourage, or facilitate the
               submission of any inquiries, proposals, or offers for, the acquisition (including by
               merger, consolidation, or other business combination, a lease or licensing traBsaction,
               or otherwise) by any person or entity (other than as expressly contemplated by this




Confidential                                                                                                          YUCAIPA709762
                       Case 13-50530-CSS                 Doc 772-26            Filed 08/21/20              Page 7 of 17




          Letter of Intent
          July 21, 2010
          Page 5


               LOI), directly or mdirectly, of any shares of capital stock or other equity interests m
               Seller or all or any material portion of the assets and properties of Seller (an.
               "Alternative Transaction"), or (it) furnish, or cause to be furnished, any information
               concerning Seller or its assets and properties to, or allow access to the books, records,
               properties, or management of Seller by, any person or entity with a view to, or in
               furtherance of, an Alteniative Transaction. Seller and Yucaipa each hereby agrees,
               and shall cause its Representatives, to suspend immediately any existing discussions
               or negotiations with any person or entity with respect to an Alternative Transaction.
               If Seller or Yucaipa, or any of their Representatives; shaU receive an indication of
               interest, term sheet; lelter of mtent, proposal, request for information, or any similar
               submission m each case, in respect of an Alternative Transaction, such person shall,
               within twenty-tbur hours of the receipt thereof, deliver written notice thereof to
               Buyer, which written notice shall include the material terms thereof and the identity
               of the person or persons making or submitting such indication of interest, term sheet,
               letter of intent; proposal, request for information, or similar submission. Seller and
               Yucaipa shall be jointly and sevcrally liable for any and all breaches by thcir
               Representatives of the terms set forth in this Section or any other Binding Provisions.
               For purposes of this LOI, :'Rcurcsentatnres" means, as to any party hereto, such
               party's affiliates, subsidiaries, stockholders, members, directors, managers, officers,
               employees, representatives, existing and potential fmancing sources, relatives, related
               parties, and agents (including accountants, attorneys, and investment bankers).

               In the event that Seller consummates an Alternative Transaction, Buyer shall be
               entitled to, and Seller and Yucaipa shall be jointly and severally liable for, a break-up
               fee of three percent (3%) of the Total Consideration and an expense reimburaemenl
               for the actual costs and fees mcurred by Buyer and its Representatives through the
               date of the consummation of the Alternative Transaction (collectively, the "Break-up
               Fee"\


          8.   Filing a Motion to Approve Transaction. Within ten (10) business days from the
               date on which Buyer and Seller execute the Definitive Documents, Seller shall file its
               bankruptcy cases in the Bankruptcy Court. Seller shall file, on the same date as the
               date of the bankruptcy filings, a motion and form of order, both in form acceptable to
               Buyer in its reasonable diycrelion, seeking approval of the Transaction, the Break-up
               Fee, and certain other bid protections, including, but not limited to, a mimmum
               overbid and minimum bidding increments, acceptable to Buyer m its reasonable
               discretion (collectively, with the Break-up Fee, the "Bid Protections"), pursuant to
               Bankniptcy Code Section 363. Seller shall use its best efforts promptly to obtain
               approval by Ihe Bankruptcy Court of the Bid Protections and the Transaction.


         9.    Access to Information and Conduct of Business. During the Exclusivity Period,
               Seller and Yucaipa shall afford (and shall cause its Representatives to afford) to
               Buyer and its Representatives full access at reasonable times to Seller's fmancial,




Confidential                                                                                                          YUCAIPA709763
                    Case 13-50530-CSS                   Doc 772-26           Filed 08/21/20            Page 8 of 17




         Letter of Intent
         July 21, 2010
         Page 6


               legal, tax, and other data and information, and its employees, suppliers, and customers
               to conduct its due diligence investigation of Seller and its business and affairs. Such
               information shall be made available on a confidential basis and shall be governed by
               the tenns and conditions of that certain Mutual Nondisclosure Agreement between
               Jack Cooper and Allied Holdings of even date herewith; which shall remain in full
               force and effect. Furthermore, during the Exclusivity Period, Seller shall: (a)conduct
               its business only in the ordinary course and consistent with past practice and shall not
               enter into any transactions other than in the ordinary course of business (including,
               without limitation, any sale or disposition of assets outside the ordinary course of
               business or any distributions or payments to stockholders); (b) preserve intact its
               business organization, management, commercial relationships, and goodwill; and (c)
               promptly notify Jack Cooper of any material change in the normal course of iUj
               business

         10. Confidential Joint Settlement and Mutual Release. The parties hereto shall and
             hereby agree to enter mto that certain Confidential Joint Settlement and Mutual
             Release attached hereto as Exhibit A and incorporated herein by this reference.


         11. Transaction Costs. Each party hereto shall bear its own transaction costs, including,
               without limitation, legal, accounting, and investment banking costs, except as
               otherwise provided herein for Buyer in the event of Seller's consummation of an
               Alternative Transaction. Each party hereto shall mdemniiy the other parties hereto
               from any claim by any broker or finder based upon arrangements made by or on
               behalf of fhe indemnifying party or any of its Representatives in connection with this
               LOT or the Transaction.

         12. No Public Announcements. Except as required by applicable laws, regulations, and
               legal proueedings, the parties hereto and their respective Representatives shall not
               make any announcement or other disclosure to any third party of the execution of this
               LOI or the Transaction, both before and after the consummation of the Transaction or
               the termination of this LOI, without the prior written consent of the parties hereto.

         13. Governme Law. This LOI shall be governed by and construed in accordance with
             the laws of the State of Georgia, without giving effect to the choice of law rules
               thereof.

         14. Nonbindine Provisions. Each party hereto acknowledges and agrees that the
            Nonbmding Provisions do not create or constitute any legally binding obligations
               among the parties. The parties hereto do not intend to be bound by the Nonbindmg
               Provisions, and no party hereto shall have any liability to the other parties hereto with
               respect to the Nonbinding Provisions. No party hereto may reasonably rely on any
               promises inconsistent with this Section,




Confidential                                                                                                          YUCAIPA709764
                      Case 13-50530-CSS                  Doc 772-26          Filed 08/21/20             Page 9 of 17




          Letter of Intent
          July 21,2010
          Page?


          15. Coanterparts. This LOI may be executed in two or mure counterparts (moluding by
               means of facsimile or elecb-onically transmitted portable document format (PDF)
               signature pages), each of which shall be deemed to be an original, but all of which
               together shall constitute and be one and die same instrument; provided that facsimile
               or electronically transmitted signatures of this LOI shall be deemed to be originals,
               Countei-part signatures need not be on the same page and shall be deemed effective
               upon receipt.


          16. Miscellaneous. Any waiver, amendment, modification, or supplement of or to any
               term or condition of the Binding Pruvisions shall be effective only if in writing and
               signed by each party hereto, The rights and obligations under this LOI are not
               assignable by any party thereto without the prior written consent of the other parties
               hereto, except that Jack Cooper may assign some or aU of its rights or obligations
               hereunder to one or more of its affiliates, whether nor in existence or to be formed.

          17. Expiration of this LOT. Unless signed by the parties hereto no later than. 5:00 p.m.
               EST on July 30th, 2010, this LOI shall expire,

                  If you have any questions regarding this LOT, please do not hesitate to call me at
          (262) 496-5440. We look forward to working with you.

                                                         Sincerely,

                                                         Jack Cooper Holdings LLC

                                                        By:



                                                        Name: T. Michael Riggs
                                                        Title: Chairman




         Accepted and Agreed to by:

         Allied Systems Holdings, Inc.



         Bv:
               Name: Mark J. Gendregske          DATE
               Title: CEO and President




Confidential                                                                                                       YUCAIPA709765
                   Case 13-50530-CSS               Doc 772-26          Filed 08/21/20   Page 10 of 17




         Letter of Intent
         July 21,2010
         PagcS




         Acknowledged and Agreed to by:

         The Yucaipa Companies, LLC



         By:
               Name: Derex Walker             DATE
               Title: Chairman


         Yucaipa American Alliance Fund I, LP


         By its General Partner,



         By:

               Name:
               Title:


         Yucaipa American Alliance (Parallel) Fund I, LP
         By its General Partner,



         By:

               Name:
               Title:


         ec: Robert Griffin, CEO
               Michael S. Testman, CFO
         ^__._.TheoA;-ciupltu'_EYP.and_GC_                                                   ^-[Formatted: Font color; Black, Highlight
               JeffZorkin(GHS)                                                               t:{ Formatted: Font color: Black, Highlight
               Jesse H. Austm, III, Esq. (Paul, Hastings, Janofsky & Walker LLP)




Confidential                                                                                                 YUCAIPA709766
                      Case 13-50530-CSS                  Doc 772-26            Filed 08/21/20            Page 11 of 17




                  jCONFmENTIAL JOINT SETTLEMENT AND MUTUAL RELEASE                                          .-...••(
                                                                                                                    Formatted: Font c.olor: Biacl
                                                                                                                   'HTCjTT^ignr.

               This CONFroENTTAL JOINT SETTLEMENT AND MUTUAL RELEASE (the
      "Aereement") is entered into to be effective as of this _day of July, 2010 ('the Effective
      Date"\ by and between: (i) T. IVGchael Riggs C" Rices'"). Jack Cooper Holdings LLC (f/k/a IEP
      CarhaLil LLC), and Jyck Cooper Trunsport Company, Inc. (through merger; now including the
      entities f/k/a Active Carhaul Acquisition, Inc., FNBC Acquisitions Group, Inc.; Active Carha-u]
      LLC, and Active Transportation Company LLC) (collectively, the "Riiies Compamus"); and (ii)
      Mark J. Gendregske ("Gendreeske"). Allied Systems Holdings, Inc. ("AUied"), and The
      Yucaipa Companies, LLC, Yucaipa American Alliance Fund I, LP, Yuoaipa American Alliance
      (Parallel) Fund I, LP, and YEC, L.IC. (collectively, "Yucaipa ); for the purposes and
      considerations set forth herein. The parties hereto are referred to, individually, as a "Party'' and,
       collectively, as the "Parties."


               WHEREAS, the Riggs Companies and Allied are competitors ill the carhaui business;

               WHEREAS, Yucuipa is the parent company and controlling shireholder of Allied;

             WHEREAS, Allied has brought claims against Riggs and the Riggs Companies, and
      Riggs and the Riggs Companies have brought counterclaims against Allied, Gendregske, and
      The Yucaipa Companies, LLC, ia the Superior Court of Cobb County, State of Georgia, in a case
       caplioned Allied Systems HolcJmgs, Inc. v, T. Michael Riggs, IEP Carhuul LLC, Jach Cooper
       Transport Company, Inc., dt-idActsve Carkaul Acquisition, Inc. v, T7ie lucaipa Compafiies, LLC
       and Mark J. Gendre^kse, Civil Action File No. CV-09-1-10536-48 (the "Allied Lawsuit"^ and


                WHEREAS, the Parties desire to resolve, settle, and release any and all claims,
       liabilities, or causes of action (known or unknown) between and among them arising or accruing
       at any time prior to the date of this Agreement, includmg, without limitation, all claims,
       Uabilides, or causes of action arising out of the Allied Lawsuit; provided, however, that the
       Parties do not intend to in any -way prejudice the rights any of the Plaintiffs have in a separate
       lawsuit the Riggs Companies (or certain of them) filed against Corn Vest Investment Partners IU.,
       L.P. and Corn Vest III Partners LLC filed in The Circuit Court of The Fifteenth Judicial Circuit in
       and for Palm Beach County, Florida, Case No. 09-CA-042921 -AI (the "Corn Vest Lawsuin.

              NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
       coatamcd herein, and for other good and valuable consideration, the receipt and sufficiency of
       which are hereby acknowledged, the Parties, intending to be legally bound, agree as follows:

            1. Incorporatiun of Recitals: The foregoing recitals contained above are incorporated by
       reference as if set forth in lull herein.

           2. Dismissal of Clauns: Allied agrees to dismiss wifh prejudice all claims filed m the
      Allied Lawsuit against Riggs and the Riggs Companies within, five (5) days after execution of
      this Agreement (the "Allied Dismissal"), Riggs and the Riggs Companies agree to dismiss with
      prejudice all counterclaims filed in the Allied Lawsuit against Allied; Gendregske, and The
      Yucaipa Companies, LLC ^vithin five (5) days of the Allied Dismissal; prodded, however, that




Confidential                                                                                                                YUCAIPA709767
                  Case 13-50530-CSS                   Doc 772-26             Filed 08/21/20                Page 12 of 17




      said dismissal shall in no way prejudice the claims of Riggs and the Riggs Companies m the
      ComVest Lawsuit.

          3. Mutual jGeneraE Release:

                 a, AUieil-Yucaipa. Parties General Release. Allied, Gench-egske, and Yucaipa, on
                     behalf of themselves and their af&liates, their respective parent, subsidiary, and
                     other affiliated companies, predecessors, successors, assigns, shareholders,
                     members, partners, principals, directors, managers; officers, employees, agents,
                     representatives, and attorneys, and their respective beneficiaries, heirs, personal
                     representatives, and fiduciaries (collectively, the "AIIied-Yucaipa Parties"),
                     ktiowmgly, voluntarily, irrevocably, u&conditionally, and absolutely release,
                     waive, cancel, acquit, relinquish, remise, and forever discharge any and all
                     claims, charges, demands, complaints, actions, causes of action, suits, grievances,
                     controversies, debts, liens, costs (including, without limitation, attorneys',
                     accountants', and other advisors' fees and costs), obligations, promises,
                     agreements, rights, damages, losses, and liabilities of any nature whatsoever,
                     whether kno\vn or unhiown, asserted or unasserted, liquidated or unliquidated,
                     absolute; accrued, fixed, contingent, or otherwise, and without limitation of law,
                     equity, or otherwise (all hereinafter referred to as "Claims"') that any one OT more
                     of the Allied-Yucaipa Parties had, now have, or may claim to have against any
                     one or more of Riggs, tde Riggs Companies, and fheir respective affiliates, their
                     respective parent, subsidiary, and other affiliated companies, predecessors,
                     successors, assigns, shareholders, members, partners; principals, directors,
                     managers, officers; employees, agents, representatives, and attorneys, and (heir
                     respective beneficiaries, heirs, personal representatives, and fiduciaries (the
                     "Riffffs Parties"') by reason, of any fact, circumstance, event, matter, act,
                     omission, or cause that has arose, accrued, or occurred up to and including the
                     time of the Effective Date, including, without limitation, all claims, liabilities,
                     and causes of action relating to or ariying out of the Allied Lawsuit.

                 b. Riegs Parties General Release. The Riggs Parties knowingly, voluntarily,
                     irrevouably, uncondilionally, and absolutely release, waive, cancel, acquit,
                     relinquish, remise, and forever discharge any and all Claims that any one or more
                     of the Riggs Parties had, now have, or may claim to have against any one or more
                     ofAllied-Yucaipa Parties by reason of any fact, circumstance, event, matter; act,
                     omission, or cause that has arose, accrued, or occurred up to and including the
                     time of the Effective Date, including, without limitation, all claims, liabilities,
                     and causes of action relating to or arising out of the Allied Lawsuit.

                 c. No Assienment of Claims. Each Party represents and warrants to the other
                     Parties that no Claim waived or released herein by such Party has been assigned,
                     expressly, impliedly, by operation of law, or otherwise, and fhat all Claims
                     waived and released herein by such Party are owned by such Party and such
                     Party has fhe sole right, authority, and power to release fhem.




                                                      -2-




Confidential                                                                                                               YUCAIPA709768
                     Case 13-50530-CSS                   Doc 772-26            Filed 08/21/20               Page 13 of 17




                  d. No Suit Covenants. Each Party shall and hereby agrees to forever refrain- and
                      forcbear from commencmg, mstituting, or prosecuting any lawsuit, action, or
                      proceeding, judicial, administrative;, or otherwise, or otherwise attempting to
                      collect or enforce any Claims which are waived and released herein by such
                      Party; and shall mdcirmify, defend, and hold harmless all the parties released
                      herein from. any Claims arising from or relating to any of the Claims which are
                      waived and released herein by such Party.

                  e. Defense, Each Party understands and agrees thai this Agreement. shall be
                      pleaded as a fall and complete defense to any lawsuit, action, or proceeding
                      which is or may be instituted; prosecuted, or maintained by such Party against
                      any other Party asserting Claims that are waived and released Jierem by such
                      Party.

                  f, Further_'Waiver. Each Party further waives all benefits under any applicable
                      statute or other law providing that a general release does not extend to claims
                      which the creditor does not know or suspect to exist in its favor at the time of
                      executing the waiver and release, which if known by it must have materially
                      affected its settlement with the debtor, as well as any other statutes or other law
                      of similar effect, to the extent that such benefits may conb-avene the general
                      releases set forth herein.

                  g. ComVest Parties Not Released, Notwithstanding anything herein to the
                      contrary, no Riggs Party has released or discharged or hereby releases or
                      discharges, and the general releases provide for herein do not release or
                      discharge, any Claims against Corn Vest Investment Partners III, T,.P. or Corn Vest
                      Ill Partners LLC, any principal thereof (mcluding, without limitation. Mark
                      Hughes, Robert L. Priddy, Pete Kiglit, and Michael S. FaUc), or any of their
                      respective affiliates, parent, subsidiary, and other affiliated companies,
                      predecessors, successors, assigns, shareliolders, members, partners, principals,
                      directors, managers, officers, employees, agents, representatives, and attorneys;
                      aud their respective beneficiaries, heirs, personal representatives, and fiduciaries
                      (collectively, the "CornVest Parties ), and all of the Riggs Parties Claims
                      against the Corn Vest Parties shall ijurvive the exeoulion of this Agreement.
                      Without limiting anything in the preceding sentence, nothing herein shall in any
                      way prejudice fhe claims ofRiggs and the Riggs Companies in the ComVest
                      Lawsuit,


           4. Consideration: The consideration for this Agreement is the mutual promises and
       covenants contained herein, the sufficiency of which is hereby acknowledged by the Parties.

          5. Cooperation in Corn Vest Litiffation: Allied, Gendregske, and Yucaipa agree to
      cooperate with Riggs and the Riggs Companies in the Corn Vest Lawsuit and produce upon
      request and without objection any evidence relevant to the claims ofRiggs and the Riggs
       Companies in the Corn Vest Lawsuit.




                                                      -3 -




Confidential                                                                                                           YUCAIPA709769
                   Case 13-50530-CSS                   Doc 772-26            Filed 08/21/20             Page 14 of 17




           6. No Admission of Liahility: It is understood that this Agreement is intended to settle and
      resolve all past and present claims, liabilities, and causes of action arising or accruing at any time
      prior to date of this Agreement, mcluding, without limitation, those relatmg to or arising out of
      the Allied Lawsuit. The Parties agree that tills Agreement shall not be construed in any way as
      an admission of liability or fault by any Party,

           7. Entire Agreement: It is the intention of the Parties that this Agreement contain the
      entire agreement between the Parties with respect to the matters described and referenced herein.
      This Agreement may only be modified, amended, or terminated in writing signed by all the
      Parties.


          8. Advice of Counsel; Each Party individually warrants by affixing its signature to this
      Agreement that it has read this Agreement in its entirety and has been given Ihe opportunity Lo
      consult with counsel before signing said Agreement.

          9. ConHdentiaIity: The teims and conditions of this Agreement are to remain strictly
      confidential and shall not to be disclosed to anyone except the Parties and/or any Party's
      designated attorneys,

           10. Counterparts: This Agreement may be executed m any number of oounterparts and
      signatures may be delivered by facsimile, each of which may be executed by less than all parties,
      each of which shall be enforceable against the parties achjaUy executing such counterparts, and
      all of which together shall constitute one instrument.

          11. Applicable Law: This Agreement is to be governed by and construed under the laws of
      the State of Georgia, without giving effect to such State's conflict of laws rules.

                                       [Sigfiatw'es Follow on Next Pages]




Confidential                                                                                                            YUCAIPA709770
                      Case 13-50530-CSS                     Doc 772-26            Filed 08/21/20   Page 15 of 17




               IN WITNESS WHEREOF, the Parties hereto have executed this Confidential Joint
       Settlement and Mutual Relea se to be eiTective as of the Effective Date,




                                                     T. MICHAEL RIGGS


                                                     Date



                                                     JACK COOPER HOLDINGS LLC


                                                     By:.



                                                     Printed Name & Title


                                                     Date



                                                     JACK COOPER TRANSPORT COMPANY, INC.



                                                     Uy:_



                                                     Printed Name & Title


                                                     Date




                                          [Sig}iatures Contimie ojt Next Page]




                                                       -5-




Confidential                                                                                                   YUCAIPA709771
               Case 13-50530-CSS    Doc 772-26            Filed 08/21/20   Page 16 of 17




                                   MARK J. GENDREGSKE


                                   Dale




                                   ALLIED SYSTEMS HOLDINGS, INC.



                                   By:_



                                   Printed Name & Title


                                   Date



                                   THE YUCAIPA COMPANIES, LLC

                                   By:_



                                   Printed Name & Title


                                   Date



                                   YUCAIPA AMERICAN ALLIANCE FUND I, LP


                                   By:_




                                   Printed Name & Title


                                   Date




                                    -6-




Confidential                                                                               YUCAIPA709772
               Case 13-50530-CSS     Doc 772-26       Filed 08/21/20   Page 17 of 17




                               YUCAIPA AMERICAN ALLIANCE
                               (PARALLEL) FUND I, LP


                               By_


                               Printed Name & Title


                               Dale



                               YEC, INC.



                               By;



                               Printed Name & Title


                               Date
                                                                             Formatted: l-'ont color: Black,

                                                                             Formatted: Font en]nr; Black,
                                                                             f-u.y!TI'4.9ht: -— ^.... .^ ~^-7




                                   -7-




Confidential                                                                          YUCAIPA709773
